G8sé £24-6V-04848:IGK Becumentis Filed 68/20/2i Page 1 oft

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street
New York, New York 10007

september 20, 2021
VIA ECF
The Honorable John G. Koeltl
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Chinese Americans Civil Rights Coalition, Inc. v. Trump, 21 Civ. 4548 (JGK)
Dear Judge Koeltl:

This Office represents the United States of America (the “Government”) in this action
against defendant Donald Trump, former President of the United States. This Office was served
with the complaint in this action on August 3, 2021. Accordingly, a response to the complaint is
currently due October 4, 2021. This Office writes to respectfully request that the deadline to
respond to the complaint be extended 30 days, from October 4, 2021, to November 3, 2021. The
extension will give this Office the opportunity to gather mformation necessary to prepare any
response of the Government to the complaint. This is the first request for an extension of time to
answer the complaint. This extension will not affect any other deadlines in this case. Plaintiff
consents to this request.

 

 

Thank you for your consideration of this request.

Respectfully,
AUDREY STRAUSS
United States Attorney

By:  /s/ Tara Schwartz

SRANTE PIERRE G. ARMAND
APPLICATION GRANTED . SCLIWARTZ

_-. SO ORDERED. Assistant United States Attorney

o oy. oe le - oO 86 Chambers Street, Third Floor
NG OU . New York, New York 10007

“John G. Koelll, LSD. Tel.: (212) 637-2724/2633

7 / ro Ie Email: pierre.armand@usdoj.gov

 

tara. schwartz(@usdoj.gov

 
